FILED
                               NOT FOR PUBLICATION                          SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



RASHIDA NAJMUDDIN KATCHI; et                       No. 10-72228
al.,
                                                   Agency Nos. A096-068-443
               Petitioners,                                    A096-068-444
                                                               A096-068-445
  v.                                                           A096-068-446

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Rashida Najmuddin Katchi, Najmuddin Gulamali Katchi, and their two sons,

natives and citizens of India, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”)




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal order. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de

novo questions of law. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      Petitioners contend that the IJ violated due process by relying on the Form I-

213, Record of Deportable/Inadmissible Alien, to find them ineligible for the relief

requested without allowing them an opportunity to address the contents of the

Form. Petitioners’ contention is not supported by the record, and the proceedings

were not “so fundamentally unfair that they were prevented from reasonably

presenting their case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000)

(citation omitted).

      We lack jurisdiction to consider Najmuddin Gulamali Katchi’s claim that the

contents of the Form I-213 reflect a “misunderstanding” between him and an

immigration officer, because he failed to raise that claim before either the IJ or the

BIA, and thereby failed to exhaust his administrative remedies. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    10-72228